Title: From Benjamin Franklin to Jonathan Shipley, 21 August 1773
From: Franklin, Benjamin
To: Shipley, Jonathan


My dear Lord,
London, Augt. 21. 1773.
Inclos’d I send a Boston Newspaper in which the Sermon is advertis’d. The Speaker of the Assembly of the Massachusets, in his Letter to me says, “The Bishop’s Sermon is much liked, as it discovers a catholick Spirit, and Sentiments very favourable with regard to America.” Dr. Chauncey, an ancient Dissenting Minister of Boston, writes, “The Bishop of St. Asaph’s Sermon I got reprinted in 24 Hours after it came to hand. ’Tis universally received here with Approbation and Wonder, and has done much Good. It sold amazingly. A second Impression was called for in two Days.”
I daily expect to hear more of it from the other Colonies.
I hope the good Family all continue well and happy. With sincere Esteem and affectionate Respect I am ever Your Lordship’s most obedient humble Servant
B Franklin
Bishop of St. Asaph
